          Case 1:17-cv-12530-RGS Document 41 Filed 02/08/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


CARROLLTON FAMILY CLINIC, LLC, a                   Case No. 1:17-cv-12530-RGS
Mississippi Limited Liability Company, and
PERRIN CURRAN, M.D., an individual,

                       Plaintiffs,

               v.

ECLINICALWORKS, LLC, a Delaware
Limited Liability Company,

                       Defendant.



             FIFTH JOINT STATUS REPORT REGARDING ARBITRATION

       Pursuant to the Court’s May 17, 2018 Electronic Order directing the parties to file regular

status reports regarding their arbitration proceedings, the parties hereby file this joint report.

Following the Court’s March 29, 2018 Order granting eClinicalWorks, LLC’s Motion to Compel

Arbitration, the parties entered into an Agreed Arbitration Protocol concerning the applicable

rules and procedures for arbitration. The parties have appointed former United States District

Judge David F. Levi to serve as arbitrator and FedArb as the administrator of the arbitration,

which shall be conducted in accordance with rules that have been agreed among the parties. The

arbitration has commenced, and all parties are working in good faith to proceed with arbitration.
        Case 1:17-cv-12530-RGS Document 41 Filed 02/08/19 Page 2 of 4



Dated: February 8, 2019
                                Respectfully Submitted:

                                By: /s/ John Roddy
                                John Roddy, BBO # 424240
                                BAILEY GLASSER LLP
                                99 High Street, Suite 304
                                Boston, MA 02110
                                Telephone: (617) 439-6730
                                Fax: (617) 951-3954
                                jroddy@baileyglasser.com

                                Jonathan D. Selbin (admitted pro hac vice)
                                John T. Nicolaou (admitted pro hac vice)
                                LIEFF CABRASER HEIMANN & BERNSTEIN LLP
                                250 Hudson Street, 8th Floor
                                New York, NY 10013
                                Telephone: (212) 355-9500
                                Fax: (212) 355-9592
                                jselbin@lchb.com
                                jnicolaou@lchb.com

                                Mark P. Chalos (admitted pro hac vice)
                                LIEFF CABRASER HEIMANN & BERNSTEIN LLP
                                222 Second Avenue, South, Suite 1640
                                Nashville, TN 37201
                                Telephone: (615) 313-9000
                                Fax: (615) 313-9965
                                mchalos@lchb.com

                                Brett A. Ialacci (admitted pro hac vice)
                                BADHAM & BUCK LLC
                                2001 Park Place North, Suite 500
                                Birmingham, AL 35203
                                Telephone: (205) 521-0036

                                Attorneys for Plaintiffs




                                       2
Case 1:17-cv-12530-RGS Document 41 Filed 02/08/19 Page 3 of 4



                        By: /s/ James R. Carroll
                        James R. Carroll (BBO #554426)
                        SKADDEN, ARPS, SLATE,
                          MEAGHER & FLOM LLP
                        500 Boylston Street
                        Boston, Massachusetts 02116
                        (617) 573-4800
                        james.carroll@skadden.com

                        Jessica D. Miller (admitted pro hac vice)
                        Geoffrey M. Wyatt (admitted pro hac vice)
                        SKADDEN, ARPS, SLATE,
                           MEAGHER & FLOM LLP
                        1440 New York Avenue, N.W.
                        Washington, D.C. 20005
                        jessica.miller@skadden.com
                        geoffrey.wyatt@skadden.com

                        Counsel for Defendant
                        eClinicalWorks, LLC




                               3
         Case 1:17-cv-12530-RGS Document 41 Filed 02/08/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I filed a copy of the foregoing by electronic

means with the United States District Court for the District of Massachusetts using the CM/ECF

system, which will send notification to counsel of record.

                                                     By: /s/John Roddy
                                                            John Roddy




                                                4
